Citation Nr: 1200029	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1982 rating decision and an August 1984 confirmed rating decision that denied service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee condition) and lumbosacral strain with arthritis (claimed as a back condition), confirmed and continued a previous denial of service connection for bilateral pes planus (also claimed as a foot condition), and found that the August 1982 and August 1984 decisions to deny compensation for bilateral pes planus were not clearly and unmistakably erroneous.  

The Board notes that a claim for service connection for bilateral pes planus was previously denied by the RO in August 1982, August 1984, and February 2003.  The Veteran did not appeal any of these denials and, as such, new and material evidence would generally be required to reopen the claim for service connection.  In the present case, however, evidence received after the February 2003 denial includes relevant service records, including a Medical Evaluation Board report, which was associated with the file in July 2009.  Applicable regulations provide that if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2011).  As the service records associated with the claims file in July 2009 are relevant to the claim for service connection for bilateral pes planus, new and material evidence is not required to reopen the claim and the claim will be reconsidered on a de novo basis.

Finally, the Board notes that the Veteran has claimed that he has a bilateral knee and a lumbar spine disability related to service and/or to pes planus.  In light of his assertion, and the decision herein to grant service connection for bilateral pes planus, the Board has characterized these claims as reflected on the title page.  

The issues of entitlement to service connection for a bilateral knee disability and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Entitlement to service connection for bilateral pes planus was denied by the RO in an August 1982 rating decision; after the receipt of outstanding service treatment records, the RO continued to deny service connection for bilateral pes planus in an August 1984 confirmed rating decision.  The claim was again denied by the RO in February 2003.  

3.  In July 2009, VA received additional service records which are directly relevant to the claim for service connection for bilateral pes planus; these records were not considered in the prior denials of the claim for service connection.  

4.  Pes planus was identified on the Veteran's pre-induction examination in August 1977 and increased in severity during active service.  





CONCLUSIONS OF LAW

1.  As the August 1982 rating decision and August 1984 confirmed rating decision will be considered de novo based on the receipt of additional, relevant service records, the claim of CUE is rendered moot and must be dismissed.  38 C.F.R. § 3.156(c) (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus are met. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As will be discussed below, the claim that there was CUE in an August 1982 rating decision and an August 1984 confirmed rating decision that denied service connection for bilateral pes planus is being dismissed.  As such, no discussion of the duties to notify and assist, as regards this claim, is required.  As regards the claim for service connection for bilateral pes planus, given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Analysis

CUE

The Veteran initially filed a claim for service connection for bilateral pes planus in May 1982.  In the August 1982 rating decision, the RO denied service connection for bilateral pes planus on the basis that the only available service treatment record, the Veteran's entrance examination, noted bilateral second degree pes planus, but there was no additional supporting evidence concerning treatment for the feet in service or subsequent to service.  After additional, outstanding service treatment records were associated with the claims file, the RO continued to deny service connection for bilateral pes planus in an August 1984 confirmed rating decision.  The RO's continued denial of the claim was based on a finding that, while the service treatment records revealed complaints of and treatment for bilateral pes planus, there was no indication of any aggravation of this condition beyond its natural progression, nor had the Veteran claimed any treatment subsequent to service.  

In October 2007, the Veteran alleged that the original denial of his claim for service connection for bilateral pes planus was clearly and unmistakably erroneous.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In this case, subsequent to issuance of the August 1982 rating decision and the August 1984 confirmed rating decision, the Veteran's service personnel records were associated with the claims file in April and July 2009.  These service records include the report of a March 1979 Medical Board.  The Medical Board noted that the Veteran had presented to the podiatry clinic with a complaint of symptomatic Achilles tendonitis and bilateral arch discomfort.  He reported that these symptoms had been present since boot camp, and denied discomfort existing prior to enlistment.  The examiners observed that pes planus had been noted on the Veteran's induction physical and again in November 1978.  Examination in conjunction with the March 1979 Medical Board revealed a Grade III pes valgoplanus, a flexible flat foot, as well as bilateral Osgood-Schattler's disease.  The Veteran was treated with light duty and molded orthotics, although he returned stating that his symptoms were not lessened with the orthotic device, and he continued to describe significant discomfort as a result of his bilateral plantar fasciitis and bilateral Osgood-Schattler's disease.  In light of the Veteran's assertion that he was unable to perform his routine military duties, and, as he had received significant treatment without results, the examiners opined that he should receive a Medical Board.  The diagnoses were chronic plantar fasciitis, bilateral, existed prior to entry (EPTE), not service aggravated (NSA); Osgood-Schattler's disease, bilateral, EPTE, NSA; and Grade III pes valgoplanus and some tenderness with palpation of the Achilles tendon, bilateral, EPTE, NSA.  It was recommended that the Veteran be administratively discharged.   

Pursuant to 38 C.F.R. § 3.156(c), if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2011).

The Medical Board report, which was associated with the claims file in July 2009, is relevant to the claim for service connection for bilateral pes planus, as it addresses the pertinent question of whether the Veteran's bilateral pes planus, noted on his pre-induction examination, was aggravated during service.  The Board observes that the service treatment records considered at the time of the August 1984 confirmed rating decision do include a finding of Grade III pes valgoplanus in December 1978.  These records also reflect that a Medical Board was requested in March 1979 and that the Veteran was transferred for medical discharge in April 1979.  However, these records did not clearly reflect that the Veteran was medically discharged as result of his pes planus.  Thus, the March 1979 Medical Board report is relevant to the claim for service connection.  As such, the Board finds that the Medical Board report falls into the exception created by 38 C.F.R. § 3.156(c), as this record is relevant to the claim for service connection and existed, but was not associated with the claims file, when VA initially decided the claim.  Accordingly, the claim will be reconsidered on a de novo basis, and is considered to have been pending since the time of the Veteran's original claim.  

CUE may only be found in a previous determination that is final and binding.  38 C.F.R. § 3.105(a).  As the claim for service connection for bilateral pes planus will be reviewed on a de novo basis, the claim of CUE in the August 1982 rating decision and August 1984 confirmed rating decision is essentially moot.  Accordingly, this claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection

The Veteran asserts that he is entitled to service connection for bilateral pes planus on the basis of in-service aggravation.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service treatment records reflect that, in an August 1977 Report of Medical History, the Veteran denied foot trouble.  His pre-induction examination that date revealed pes planus, apparently second degree, not considered disqualifying.  The Veteran was given an L2 profile.  In October 1978, the Veteran presented with complaints of bilateral foot pain since boot camp.  Moderate to severe pes planus was observed and the Veteran was issued arch supports.  A November 1978 treatment record reflects an assessment of symptomatic pes planus, and the Veteran was sent for a podiatry consult.  A November 1978 memorandum from the Battalion Aid Station reflects that the Veteran suffered from bilateral Osgood-Schattler's disease, bilateral symptomatic pes planus, and residual mild weakness and sensory loss of the right arm with pain at the site of old trauma.  The Medical Department opined that the Veteran was non-deployable.  During treatment later that month, the examiner observed that the Veteran had no arches at all.  A December 1978 record of treatment from the podiatry clinic reflects that the Veteran had Grade III pes valgoplanus.  In January 1979, he was issued orthotics by podiatry.  He was seen in follow-up by podiatry in March 1979, as he described increased pain since receiving his arch supports.  At that time, the Veteran reported that he had foot pain which had existed prior to entry into service.  A Medical Board was requested.   

As discussed above, the Veteran was evaluated by a Medical Board in March 1979.  Examination in conjunction with the March 1979 Medical Board revealed a Grade III pes valgoplanus, a flexible flat foot, as well as bilateral Osgood-Schattler's disease.  In light of the Veteran's assertion that he was unable to perform his routine military duties, and, as he had received significant treatment without results, the examiners opined that he should receive a Medical Board.  The diagnoses were chronic plantar fasciitis, bilateral, EPTE, NSA; Osgood-Schattler's disease, bilateral, EPTE, NSA; and Grade III pes valgoplanus and some tenderness with palpation of the Achilles tendon, bilateral, EPTE, NSA.  It was recommended that the Veteran be administratively discharged.   In April 1979, the Veteran was transferred to Camp Pendleton for medical discharge.  

VA treatment records dated from August 1997 to October 2009 include complaints regarding and treatment for pes planus.  In January 2008, a health technician indicated that, on examination of all records in the Veteran's possession, it was his opinion that the Veteran entered with service with an acceptable level of flat feet.  He added that the Veteran reported that his duty as a mail clerk during service required him to stand on hard surfaces most of the day, which aggravated his condition.  The health technician indicated that he had created a letter, on behalf of the Veteran, explaining that the Veteran was seeking service connection on the basis of aggravation of a pre-existing condition, and mailed such letter to the RO.  Despite this note in the VA treatment records, the Board observes that no such letter is currently associated with the claims file.  

The Veteran was afforded a VA examination to evaluate his claimed bilateral pes planus in May 2008.  The examiner reviewed the claims file and observed that the Veteran had pes planus prior to service.  He added that the Veteran was only in service for a short period of time and, over the years, had had persistent foot pain, soreness, achiness, and tenderness.  Examination of the feet revealed pain and tenderness, and difficulty with standing and walking.  The diagnosis was bilateral pes planus.  The examiner opined that it was not likely that the Veteran's pes planus was related to service, but, rather, was a naturally occurring phenomenon.  He added that no evidence of any aggravation could be determined after 30 years.  

Considering the pertinent evidence of record in light of the above-noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is warranted.  

Significantly, as indicated above, pes planus was noted on the Veteran's August 1977 pre-induction examination.  Because this disability was noted at the time of examination, entrance, and enrollment, the presumption of soundness does not attach.  

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's bilateral pes planus occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.

At his August 1977 examination prior to entry into service, the Veteran was assigned a PULHES rating of L2.  The "PULHES" medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service). The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Regardless of the designation of L2 for the lower extremities, the Veteran was accepted into service, as his pes planus was found not to be disqualifying.  While the handwriting on the August 1977 examination report is somewhat difficult to decipher, it appears that this Veteran's pes planus was designated as second degree at that time.  

Subsequent service treatment records reflect that the Veteran's pes planus was symptomatic and required treatment.  Significantly, in Ocotber 1978, the Veteran's pes planus was described as moderate to severe.  In November 1978, the Veteran was deemed to be non-deployable, in part, due to his pes planus.  In December 1978 and March 1979, the Veteran's pes planus was classified as grade III, which appears to be indicative of severe pes planus.  See David J. Magee, Orthopedic Physical Assessment, 867 (5th ed. 2008).  A classification of grade II, as the Veteran's pes planus seems to have been classified in August 1977, appears to be indicative of only moderate pes planus.  Id.  Finally, the March 1979 Medical Board report reflects that the Veteran was medically discharged, in part, due to his pes planus.  

While the May 2008 VA examiner opined that the Veteran's pes planus was not related to service, as regards aggravation, he opined only that no evidence of aggravation could be determined after 30 years.  Nevertheless, the evidence of record reveals a progression of this disability from moderate to severe during service.  Indeed, the Veteran's pes planus was characterized as not considered disqualifying in August 1977, but he was subsequently medically discharged, in part due to severe pes planus, less than two years later.  With no evidence demonstrating clearly and unmistakably that the Veteran's pre-existing pes planus was not aggravated as a result of his active service, and post-service evidence demonstrating the same disorder, the Board finds that service connection for pes planus is warranted.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim that there was CUE in an August 1982 rating decision and an August 1984 confirmed rating decision that denied service connection for bilateral pes planus is moot and is dismissed.  

Service connection for bilateral pes planus is granted.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

The Veteran asserts that he has a bilateral knee disability and a lumbar spine disability related to service, or, alternatively, related to his now service-connected pes planus.  Service treatment records reflect complaints regarding and treatment for the knees and low back.  The Veteran was afforded a VA examination in May 2008.  As regards his claimed knee disability, the examiner noted the Veteran's complaints of ongoing knee pain in service.  The diagnosis following examination was bilateral patellofemoral syndrome.  The examiner opined that any relationship between the current knee syndrome and that in service was purely speculative.  

Despite rendering the foregoing opinion, the VA examiner did not provide any rationale for his conclusion and, therefore, the opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Additionally, the Board notes that, while the Veteran has asserted that he has a bilateral knee disability secondary to pes planus, the May 2008 VA examiner did not address this theory of entitlement.  On remand, the VA examiner should specifically consider and address the secondary service connection aspect of this claim.  

Similarly, as regards the claimed lumbar spine disability, the May 2008 VA examiner observed that the Veteran had a back sprain in service and currently suffered from arthritis in the back.  He noted that the Veteran had experienced persistent back pain, aching, soreness, tenderness, and discomfort.  The diagnosis was lumbosacral strain with arthritis.  The examiner opined that it was not likely that the Veteran' back disability was related to either his knees or his feet, but, rather, was a natural occurring phenomenon.  He added that, since his in-service back strain occurred 30 years earlier, his current back disability was also not likely related to that incident.  While the VA examiner opined that the Veteran's current lumbar spine disability is a naturally occurring phenomenon, as opposed to being related to his knees or feet, he did not provide a clearly-stated rationale for this opinion.  In light of the fact that the claims file is being returned to the VA examiner for an additional medical opinion as regards the claimed bilateral knee disability, the Board finds that a more thorough opinion regarding the claimed lumbar spine disability should be obtained as well.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125.  

Accordingly, the claims file should be returned to the May 2008 VA examiner to obtain a supplemental opinion.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the May 2008 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In addition to the foregoing, the record reflects that there are outstanding VA treatment records which are potentially pertinent to the claims remaining on appeal.  In this regard, a September 2009 rating decision, in which the RO denied service connection for posttraumatic stress disorder (PTSD), reflects that the evidence reviewed included medical records from the Cleveland VA Medical Center (VAMC), dated from June to July 1994, from August 1997 to March 1998, and from July 2001 to September 2009.  Records of VA treatment currently associated with the claims file are dated from August 1997 to May 2008 and from January to October 2009.  While VA treatment records dated in June and July 1994 have not been associated with the claims file, the Board observes that an August 1997 VA treatment record reflects that the Veteran was last admitted three years earlier when he was treated for cocaine dependence, suggesting that such records are not pertinent to the claims remaining on appeal.  However, records of VA treatment dated from January to October 2009 consist solely of a January 2009 X-ray report of the left foot, July 2009 emergency department records regarding treatment for gout in the toes, and consult requests.  These consult requests reflect that the Veteran was issued bilateral hinged knee braces in August 2009.  Despite these records being associated with the claims file, no progress notes for the period from January 2009 to October 2009 are of record.  Significantly, while the September 2009 rating decision reflects that VA treatment records dated to September 4, 2009 had been considered, no record dated on September 4, 2009 is included in the VA treatment records currently associated with the claims file.  The foregoing suggests that additional pertinent VA treatment records may be available.  

As any records of VA treatment dated prior to August 1997 and since May 2008 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee and/or lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any pertinent treatment records from the Cleveland VAMC, dated prior to August 1997 and since May 2008.

2.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the May 2008 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current bilateral knee and/or lumbar spine disability which was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current bilateral knee and/or lumbar spine disability which was caused or aggravated by service-connected pes planus.  

The complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claims, to include on direct and secondary bases.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


